              Case 5:20-cv-06889-EJD Document 14 Filed 07/06/21 Page 1 of 3




1
2
3
4
5
6
7
8                UNITED STATES BANKRUPTCY COURT FOR THE

9                     NORTHERN DISTRICT OF CALIFORNIA

10                               SAN JOSE DIVISION

11   In re:                               District Case No.: 5:20-cv-06889-EJD
12    ROBERT BROWER, SR.,                 Bankruptcy Case No.: 15-50801
13     Debtor.                            Chapter 11
14   MUFG UNION BANK, N.A.,               Adversary No.: 17-05044-MEH
15                 Plaintiff,        [PROPOSED] ORDER GRANTING
16                                   APPELLANT’S EX PARTE
      vs.                            APPLICATION FOR RELIEF AND
17    ROBERT BROWER, SR., an         REQUEST FOR EXTENSION OF
18   individual, PATRICIA BROWER, an TIME TO FILE OPENING BRIEF
     individual, COASTAL CYPRESS     UNTIL AUGUST 6, 2021
19   CORPORATION, a California
     corporation, COASTAL CYPRESS
20   CORPORATION, a Delaware
     corporation, AMERICAN
21   COMMERCIAL PROPERTIES,
     INC., a Nevada corporation,
22   ANTHONY NOBLES, an individual,
     WILFRED “BUTCH” LINDLEY, an
23   individual, RICHARD BABCOCK,
     an individual, PATRICIA BROWER
24   TRUST, and DOES 1-50,

25                Defendants.
26
27
28

                                 [PROPOSED] ORDER
               Case 5:20-cv-06889-EJD Document 14 Filed 07/06/21 Page 2 of 3




1                                       [PROPOSED] ORDER
2            The Court has read and considered Appellant Anthony Nobles’ (“Nobles” or
3    “Appellant”) Ex Parte Application for Relief. For good cause shown, the Court
4    grants Appellant’s Application.
5            Appellant’s deadline to file his principal brief is extended from July 7, 2021
6    to August 6, 2021.
7            Respondent’s principal and response brief shall be due on September 6,
8    2021.
9            Appellant’s respone and reply shall be due on September 20, 2021.
10           No further extensions will be granted absent a compelling showing of good
11   cause.
12   IT IS SO ORDERED.
13
14
15
16   DATED: July ___,
                  6 2021
17                                            HONORABLE EDWARD J. DAVILA
                                              UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                             1
                                     [PROPOSED] ORDER
             Case 5:20-cv-06889-EJD Document 14 Filed 07/06/21 Page 3 of 3




1                             CERTIFICATE OF SERVICE
2
3          I hereby certify that a true and correct copy of the above and foregoing
4    document was served on all counsel of record via the Court’s CM/ECF system on
5    June 30, 2021, with the consent of the above identified signatory.
6
7                                      Respectfully submitted,
8                                      FISH IP LAW, LLP
9
     Dated: June 30, 2021                   /s/ Soyeun D. Choi
10
                                           Soyeun D. Choi
11                                         Attorneys for Appellant,
                                           ANTHONY NOBLES
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         1
                               CERTIFICATE OF SERVICE
